                                                                          Richard W. Epstein, Esq. (admitted Pro Hac Vice)
                                                                      1   Jeffrey Backman, Esq. (admitted Pro Hac Vice)
                                                                          Michelle Durieux, Esq. (admitted Pro Hac Vice)
                                                                      2   GREENSPOON MARDER LLP
                                                                          200 East Broward Blvd., Ste. 1800
                                                                      3
                                                                          Fort Lauderdale, FL 33301
                                                                      4   Tel: 954 491-1120
                                                                          Facsimile: 954-343-5624
                                                                      5   Richard.Epstein@gmlaw.com
                                                                          Jeffrey.Backman@gmlaw.com
                                                                      6   Michelle.Durieux@gmlaw.com

                                                                      7   Phillip A. Silvestri, Esq.
                                                                          Nevada Bar No. 11276
                                                                      8   GREENSPOON MARDER LLP
                                                                          3993 Howard Hughes Parkway, Ste. 400
                                                                      9   Las Vegas, NV 89169
                                                                     10   Tel: 702-978-4249
                                                                          Fax: 954-333-4256
GREENSPOON MARDER LLP

                        Phone: (702) 978-4249/ Fax: (945) 333-4256




                                                                     11   Phillip.Silvestri@gmlaw.com
                         3993 Howard Hughes Parkway, Suite 400




                                                                     12   Kimberly Maxson-Rushton
                                 Las Vegas, Nevada 89169




                                                                          Nevada Bar No. 5065
                                                                     13
                                                                          Gregory Kraemer
                                                                     14   COOPER LEVENSON, P.A.
                                                                          1835 Village Center Circle
                                                                     15   Las Vegas, NV 89134
                                                                          T:     (702) 366-1125
                                                                     16   F:     (702) 366-1857
                                                                          krushton@cooperlevenson.com
                                                                     17
                                                                          gkraemer@cooperlevenson.com
                                                                     18
                                                                          Attorneys for Plaintiffs
                                                                     19
                                                                                                       UNITED STATES DISTRICT COURT
                                                                     20                                     DISTRICT OF NEVADA
                                                                     21
                                                                          DIAMOND RESORTS INTERNATIONAL,                     Case No.: 2:17-cv-03007-APG-VCF
                                                                     22   INC., a Delaware Corporation; DIAMOND
                                                                          RESORTS CORPORATION, a Maryland
                                                                     23   Corporation; DIAMOND RESORTS U.S.
                                                                          COLLECTION DEVELOPMENT, LLC, a                       JOINT STIPULATION TO EXTEND
                                                                     24                                                                  DEADLINES
                                                                          Delaware Limited Liability Company; and
                                                                     25   DIAMOND RESORTS MANAGEMENT,
                                                                          INC., an Arizona Corporation,
                                                                     26
                                                                                                 Plaintiffs,                             [Second Request]
                                                                     27           v.
                                                                     28
                                                                          REED HEIN & ASSOCIATES, LLC d/b/a

                                                                                                                         1
                                                                          39681.0134
                                                                          42198712.1
                                                                          TIMESHARE EXIT TEAM, a Washington
                                                                      1   Limited Liability Company; BRANDON
                                                                      2   REED, an individual and citizen of the State of
                                                                          Washington; TREVOR HEIN, an individual
                                                                      3   and citizen of Canada; THOMAS
                                                                          PARENTEAU, an individual and citizen of the
                                                                      4   State of Washington; HAPPY HOUR MEDIA
                                                                          GROUP, LLC, a Washington Limited
                                                                      5
                                                                          Liability Company; MITCHELL R.
                                                                      6   SUSSMAN, ESQ. d/b/a THE LAW OFFICES
                                                                          OF MITCHELL REED SUSSMAN &
                                                                      7   ASSOCIATES, an individual and citizen of
                                                                          the State of California; SCHROETER,
                                                                      8   GOLDMARK & BENDER, P.S., a
                                                                      9   Washington Professional Services
                                                                          Corporation; and KEN B. PRIVETT, ESQ., a
                                                                     10   citizen of the State of Oklahoma,
GREENSPOON MARDER LLP

                        Phone: (702) 978-4249/ Fax: (945) 333-4256




                                                                     11
                         3993 Howard Hughes Parkway, Suite 400




                                                                                                Defendants.
                                                                     12           Pursuant to Local Rules 6-1 and 7-1, Plaintiff DIAMOND RESORTS CORPORATION
                                 Las Vegas, Nevada 89169




                                                                     13   (“DRC”), and Defendants REED HEIN & ASSOCIATES, LLC d/b/a TIMESHARE EXIT
                                                                     14   TEAM, BRANDON REED, TREVOR HEIN, THOMAS PARENTEAU (collectively, “TET
                                                                     15   Defendants”), HAPPY HOUR MEDIA GROUP, LLC (“HHMG”), MITCHELL REED
                                                                     16   SUSSMAN, ESQ. d/b/a THE LAW OFFICES OF MITCHELL REED SUSSMAN &
                                                                     17   ASSOCIATES (“Sussman”), SCHROETER GOLDMARK & BENDER, P.S. (“SGB”), and
                                                                     18   KEN B.. PRIVETT, ESQ. (“Privett”), by and through their respective attorneys of record,
                                                                     19   stipulate as stated below. TET Defendants, HHMG, Sussman, SGB, and Privett are collectively
                                                                     20   referred to as “Defendants”. DRC and Defendants are collectively referred to herein as the
                                                                     21   “Parties”. The Parties hereby stipulate and agree as follows:
                                                                     22
                                                                                  1.     On November 25, 2019, this Court granted in part TET Defendants and HHMG’s
                                                                     23
                                                                          Motions to Dismiss (hereinafter, the “Order”) [ECF No. 141].
                                                                     24
                                                                     25           2.     The Order provided Plaintiff until December 23, 2019 to file a Second Amended

                                                                     26   Complaint (“SAC”).

                                                                     27           3.     Due to the upcoming holiday season, the Parties stipulated to extend the deadline
                                                                     28   to file the SAC until January 12, 2020 (ECF #142). The Court granted the requested extension on


                                                                                                                            2
                                                                          39681.0134
                                                                          42198712.1
                                                                      1   December 20, 2019 (ECF No. 144).
                                                                      2
                                                                                    4.     In the SAC, Plaintiff intends to significantly narrow the scope of this litigation,
                                                                      3
                                                                          most notably by drastically reducing the number of timeshare owners that are the subject of this
                                                                      4
                                                                          litigation.
                                                                      5
                                                                                    5.     Since the prior extension was granted, Plaintiff has been working diligently to
                                                                      6
                                                                          identify the reduced scope of owners, however due to the limited discovery that has been
                                                                      7
                                                                          conducted to date, the process has taken significantly longer than expected.
                                                                      8
                                                                      9             6.     Based on this delay, the Parties have agreed to extend the deadline to file the SAC

                                                                     10   for thirty (30) days, until February 12, 2020. Additionally, based on prior stipulation,
GREENSPOON MARDER LLP




                                                                          Defendants’ responses to the SAC will be due 30 days after the SAC is filed (March 13, 2020).1
                        Phone: (702) 978-4249/ Fax: (945) 333-4256




                                                                     11
                         3993 Howard Hughes Parkway, Suite 400




                                                                     12             7.     This stipulation is not made for purposes of delay, but rather to limit the scope of
                                 Las Vegas, Nevada 89169




                                                                     13   this case and maximize judicial efficiency.
                                                                     14   Dated this 8th day of January, 2020
                                                                     15   Respectfully Submitted By:
                                                                     16
                                                                          GREENSPOON MARDER, LLP                                 GORDON REES SCULLY MANSUKHANI,
                                                                     17                                                          LLP

                                                                     18   /s/ Phillip A. Silvestri, Esq                          /s/ Dione C. Wrenn, Esq.
                                                                          PHILLIP A. SILVESTRI, ESQ.                             ROBERT S. LARSEN, ESQ.
                                                                     19
                                                                          Nevada Bar No. 11276                                   Nevada Bar No. 7785
                                                                     20   3993 Howard Hughes Parkway, Suite 400                  DAVID T. GLUTH, II, ESQ.
                                                                          Las Vegas, NV 89169                                    Nevada Bar No. 10596
                                                                     21                                                          DIONE C. WRENN, ESQ.
                                                                          and                                                    Nevada Bar No. 13285
                                                                     22                                                          300 South 4th Street, Suite 1550
                                                                     23   RICHARD W. EPSTEIN, ESQ.                               Las Vegas, Nevada 89101
                                                                          Admitted Pro Hac Vice
                                                                     24   JEFFREY BACKMAN, ESQ.                                  Attorneys for Defendants
                                                                          Admitted Pro Hac Vice                                  Reed Hein & Associates, LLC dba Timeshare
                                                                     25   MICHELLE E DURIEUX, ESQ.                               Exit Team, Brandon Reed, Trevor Hein,
                                                                          Admitted Pro Hac Vice                                  Thomas Parenteau, and Happy Hour Media
                                                                     26
                                                                     27   1
                                                                              Because this extension will render the currently-scheduled expert disclosure deadline
                                                                     28       untenable, the Parties will file a subsequent stipulation to extend various other deadlines upon
                                                                              approval of this stipulation.

                                                                                                                             3
                                                                          39681.0134
                                                                          42198712.1
                                                                          200 East Broward Blvd., Suite 1800       Group, LLC
                                                                      1   Fort Lauderdale, FL 33301
                                                                      2
                                                                          and                                      LIPSON NEILSON, P.C.
                                                                      3
                                                                          COOPER LEVENSON, P.A.                    /s/ Megan H. Hummel, Esq.
                                                                      4   KIMBERLY MAXON-RUSHTON, ESQ.             JOSEPH P. GARIN, ESQ.
                                                                          Nevada Bar No. 5065                      Nevada Bar No. 6653
                                                                      5
                                                                          GREGORY KRAEMER, ESQ.                    MEGAN H. HUMMEL, ESQ.
                                                                      6   Nevada Bar No. 10911                     Nevada Bar No. 12404
                                                                          1835 Village Center Circle               9900 Covington Cross Drive, Suite 120 Las
                                                                      7   Las Vegas, NV 89134                      Vegas, NV 89144-7052
                                                                      8   Attorneys for Plaintiff                  Attorneys for Defendant
                                                                      9   Diamond Resorts Corporation              Schroeter, Goldmark & Bender, P.S.

                                                                     10   THE LAW OFFICES OF MITCHELL              ALVERSON TAYLOR & SANDERS
                                                                          REED SUSSMAN & ASSOCIATES
GREENSPOON MARDER LLP

                        Phone: (702) 978-4249/ Fax: (945) 333-4256




                                                                     11
                         3993 Howard Hughes Parkway, Suite 400




                                                                          /s/ Mitchell Reed Sussman, Esq.          /s/ Courtney Christopher, Esq.
                                                                     12
                                 Las Vegas, Nevada 89169




                                                                          MITCHELL REED SUSSMAN, ESQ.              LEANN SANDERS, ESQ.
                                                                     13   (Pro Hac Vice)                           Nevada Bar No. 000390
                                                                          California Bar No. 75107                 COURTNEY CHRISTOPHER, ESQ. Nevada Bar
                                                                     14   1053 S. Palm Canyon Drive                No. 012717
                                                                          Palm Springs, California 92264           6605 Grand Montecito Parkway, Suite 200 Las
                                                                     15                                            Vegas, Nevada 89149
                                                                          and
                                                                     16                                            Attorney for Defendant
                                                                     17   BAILEY KENNEDY, LLP
                                                                                                                   Ken B. Privett, Esq.
                                                                          JOSEPH A. LIEBMAN, ESQ.
                                                                     18   Nevada Bar No. 10125
                                                                          8984 Spanish River Avenue
                                                                     19   Las Vegas, Nevada 89148
                                                                     20
                                                                          Attorneys for Defendant
                                                                     21   Mitchell Reed Sussman Esq. dba
                                                                          The Law Offices of Mitchell
                                                                     22   Reed Sussman & Associates
                                                                     23
                                                                     24                                            IT IS SO ORDERED
                                                                     25
                                                                                                                   _________________________________
                                                                     26                                            UNITED STATES MAGISTRATE JUDGE

                                                                     27                                                    1-13-2020
                                                                                                                   DATED: ______________
                                                                     28


                                                                                                               4
                                                                          39681.0134
                                                                          42198712.1
